Citation Nr: 1029210	
Decision Date: 08/04/10    Archive Date: 08/16/10

DOCKET NO.  08-39 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for service-connected posttraumatic stress disorder 
(PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Donohue, Associate Attorney


INTRODUCTION

The Veteran served on active duty from January 1969 to January 
1971.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia which, in part, granted service connection for PTSD and 
assigned a 30 percent disability rating. 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. 
§ 20.900(c) (2009). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that this case 
must be remanded for further evidentiary development.

The Veteran's last VA examination to evaluate his service-
connected PTSD was conducted in November 2007.  In June 2010, the 
Veteran, through his representative, argued that his condition 
"has severely worsened since his last VA examination in 2007."  
It was specifically noted that VA outpatient treatment records 
documented that the Veteran was having recurring suicidal 
thoughts.  Indeed, an April 2009 VA treatment record indicated 
that the Veteran was having suicidal thoughts on a weekly basis.  
Since the Veteran has alleged that his disability has increased 
in severity since his last examination and that the evidence does 
not adequately address the current state of his service-connected 
disability, the Board finds that an additional examination is 
necessary.  See Snuffer v. Gober, 10 Vet. App. 400 (1997) [a 
veteran is entitled to a new VA examination where there is 
evidence that the condition has worsened since the last 
examination].

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  VBA should make arrangements for the 
Veteran to be examined for the purpose of 
assessing the current severity of his 
service-connected PTSD.  The claims folder 
must be made available to the examiner for 
review in conjunction with the examination.  
A report of the examination should be 
associated with the Veteran's VA claims 
folder

2.  VBA should then readjudicate the 
Veteran's claim of entitlement to an initial 
disability rating in excess of 30 percent for 
PTSD.  If the benefit sought on appeal 
remains denied, VBA should provide the 
Veteran and his representative with a 
supplemental statement of the case and allow 
an appropriate period of time for response.  
The case should then be returned to the Board 
for further consideration, if otherwise in 
order. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



